DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian et al. (# US 2014/0118449).
Sarkisian et al. discloses:

Given that the Sarkisian et al. reference discloses a range of (6 to 10 gsm; [0067]) that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 

2. The liquid composition according to claim 1, wherein the liquid composition is applied before ink application (see figure: 1; [0039]-[0043]). 
3. The liquid composition according to claim 1, wherein the inorganic particle comprises a metal oxide (Titanium Dioxide; [0015]-[0019]). 
4. The liquid composition according to claim 1, wherein the inorganic particle comprises at least one member selected from the group consisting of SiO2, Al2O3, TiO2 ([0015]-[0019]), ZnO, and ZnO2. 
5. The liquid composition according to claim 1, wherein the inorganic particle accounts for 0.5 to 1.0 percent by mass of a total amount of the liquid composition (0.5% to 5%; [0017]). 
6. The liquid composition according to claim 1, wherein a proportion of the inorganic particle (0.5 to 5%) ([0017]) in the liquid composition to the multivalent metal salt (6 to 12%) ([0024]) in the liquid composition is 4.0 percent by mass or less (i.e. 0.5/6=0.08; 5/12=0.4; 5/6=0.8). 
7. The liquid composition according to claim 1, wherein the tacking force is 40 mN or less (surface tension; 20 to 40 dyne/cm; [0013]). 
8. The liquid composition according to claim 2, wherein the multivalent metal salt causes aggregation of a coloring material contained in ink for the ink application (see Examples). 

10. An image forming device comprising: the liquid composition accommodating device of claim 9; the liquid composition applying device of claim 9; and an ink applying device configured to apply ink to an area of the recording medium where the liquid composition is applied ([0039]-[0044]). 
11. The image forming device according to claim 10, further comprising a member disposed in a conveyance path of the recording medium between a position of the liquid composition applying device and a position of the ink applying device, the member being configured to contact at least partially the area of the recording medium ([0039]-[0044]). 
12. The image-forming device according to claim 11, wherein the member comprises a roller ([0043]). 
13. An image forming method comprising: applying the liquid composition of claim 1 to the recording medium; and applying the ink to an area where the liquid composition of claim 1 is applied ([0039]-[0044]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Beler et al. (# US 2016/0159110) discloses the indirect application of printing liquid onto a printing material provides an intermediate carrier, preferably a circulating belt, a liquid conditioning medium including a first substance applied onto the intermediate carrier and a printing liquid, in particular an inkjet ink, including a second substance applied onto the conditioning medium on the intermediate carrier. The printing liquid is situated as droplets or a layer substantially on the conditioning medium and the droplets or the layer form a contact region on their underside with the conditioning medium. The printing liquid is heated, preferably by way of a dryer and the printing liquid is transferred from the intermediate carrier onto the printing material  (see Abstract).

(2) Aruga et al. (# US 2014/0285588) discloses an inkjet textile printing apparatus includes a penetrant liquid storage tank, a textile printing colored liquid storage tank, and first to third flow passages. The penetrant liquid storage tank is configured and arranged to store a penetrant liquid that facilitates penetration of a textile printing colored liquid into a fabric. The textile printing colored liquid storage tank is configured and arranged to store the textile printing colored liquid (see Abstract).

(3) Gotou et al. (# US 2013/0155145) discloses an image forming method applying a pretreatment liquid on the surface of a recording medium; and applying an inkjet ink including a colorant, a hydrosoluble organic solvent, a surfactant and water on 

(4) Kato et al. (# US 2008/0241397) discloses a pretreatment liquid for ink-jet recording by applying the pretreatment liquid to a recording medium, the pretreatment liquid including fine particles and a solvent. Specifically, a contact angle between the pretreatment liquid and a surface of the recording medium is greater than or equal to about 75 degrees (see Abstract).

(5) Arai et al. (# US 2016/0222238) discloses an ink set including an ink composition including resin particles, a colorant, and water, and a treatment solution including an anionic surfactant, water, and a compound configured to aggregate at least one of the colorant or the resin particles in the ink composition, in which the ratio of the content of the anionic surfactant with respect to the content of the compound configured to aggregate at least one of the colorant or the resin particles is 0.001 to 0.600 in terms of mass. An image forming method in which the ink set is used (see Abstract). 

(6) Ueki (# US 2005/0193921) discloses an ink jet liquid composition including chitosan and a non-volatile organic acid. The non-volatile organic acid preferably has two or more carboxyl groups and a cyclic structure other than an aromatic ring. Further, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853